                                                                                    FILED
                                                                           2019 Feb-12 AM 11:37
                                                                           U.S. DISTRICT COURT
                 UNITED STATES DISTRICT COURT                                  N.D. OF ALABAMA

            FOR THE NORTHERN DISTRICT OF ALABAMA
                       MIDDLE DIVISION

JOHN THOMAS MILLER,                )
                                   )
           Plaintiff,              )
                                   )
v.                                 )      Case No. 4:17-cv-00180-LCB-JEO
                                   )
JEFFERSON DUNN, et al.,            )
                                   )
           Defendants.             )

MICHAEL STANLEY TOWNSEL, )
                         )
         Plaintiff,      )
                         )
v.                       )                Case No. 4:17-cv-00516-LCB-JEO
                         )
JEFFERSON DUNN, et al.,  )
                         )
         Defendants.     )

MICHAEL MCGREGOR,                  )
                                   )
           Plaintiff,              )
                                   )
v.                                 )      Case No. 4:17-cv-00593-LCB-JEO
                                   )
JEFFERSON DUNN, et al.,            )
                                   )
           Defendants.             )

                                  ORDER

     The oral argument on the pending motions in the above cases (Docs. 89 &

92 in 4:17-cv-180-LCB-JEO; Docs. 71 & 74 in 4:17-cv-516-LCB-JEO; and Docs.

74 & 77 in 4:17-cv-593-LCB-JEO) is rescheduled for Tuesday, February 19,

2019, at 3:30 p.m. on the telephone. The call-in number is 888-808-6929 and
the passcode is 5917763. Because of the large number of counsel in the case, each

side will be permitted to have only two counsel present arguments.

      DONE and ORDERED, this the 12th day of February, 2019.


                                      ___________________________
                                      JOHN E. OTT
                                      Chief United States Magistrate Judge
